Exhibit 10.42

 



FIRST EXTENSION AND EXPANSION TO LEASE

 

THIS FIRST EXTENSION AND EXPANSION TO LEASE made as of this 21 day of November
  , 2014, by and between CPP II LLC, a Delaware limited liability company, with
an address at c/o Oestreicher Properties Inc., 160 Water Street, New York, New
York 10038 ("Landlord"), and SOLIGENIX, INC., a corporation organized and
existing under the laws of the State of Delaware, having its principal place of
business at 29 Emmons Drive, Suite C-10, Princeton, New Jersey 08540 ("Tenant").

 

WHEREAS, Landlord is the owner of property located at 29 Emmons Drive, in the
Township of West Windsor, County of Mercer and State of New Jersey ("Property"),
known as Princeton Commerce Center; and

 

WHEREAS, by Lease dated the 7th day of February, 2012 ("Lease"), Landlord leased
to Tenant and Tenant rented from Landlord, Suite C-10 ("Leased Premises"), at
the Property, and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as to Suite C-10 with
regard to an extension of the term and expand the Lease to include Suite G-35.

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration, receipt
of which is hereby acknowledged, agree to amend the Lease as follows:

 

AMENDMENT TO TENANT'S LEASE REGARDING SUITE C-10

 

1. Defined Terms. Each capitalized term used herein and not otherwise defined
shall have the meaning given to it in the Lease.

 

2. Lease Term. Subject to terms and conditions hereof, the Lease for the Leased
Premises which is now set to expire on March 31, 2015, is extended, and such
extension shall commence on April 1, 2015 and shall be for thirty-eight (38)
months so as to terminate on May 31, 2018.

 

 

 

 

3. Leased Premises. The existing Leased Premises comprise 5,250 rentable square
feet.

 

4. Rent. Monthly Base Rent for the period terminating March 31, 2015 for Suite
C-10 shall be at the current rate paid by Tenant of $19.00 per square foot per
annum. Notwithstanding anything to the contrary contained herein, commencing on
April 1, 2015, through the termination of the extension period, the base rent
shall increase to $20.25 per square foot per annum which equates to $106,312.50
yearly or $8,859.38 monthly.

 

There shall be no rental (either base or additional) due from Tenant for the
months of April and May, 2015, except that Tenant shall be liable for its own
utilities and janitorial services.

 

5. Condition of Leased Premises. Tenant accepts the condition of Suite C-10 “as
is” and Landlord will not be required to perform any fit-up or tenant work with
regard to Suite C-10.

 

6. Workletter Allowance. Landlord shall pay to Tenant, as an allowance for hard
costs incurred by Tenant in updating Suite C-10, the sum of $2.00 per square
foot or $10,500.00 (the minimum sum to be expended by Tenant for its updating)
to be paid immediately upon completion of said updating and confirmation thereof
by Landlord, which confirmation shall not be unreasonably withheld, conditioned
or delayed and Landlord shall deliver said payment to Tenant in no event later
than two (2) weeks following the completion of said updates.

 

7. Renewal Option. Tenant shall have one (1) option to renew its occupancy of
the Total Premises, as hereinafter defined, the same being both Suites C-10 and
G-35, under the same terms and conditions as exist pursuant to the Lease dated
February 7, 2012 and as called for pursuant to this First Extension and
Expansion to Lease dated _______, 2014. Said option shall be for a period of
three (3) years provided Tenant gives written notice to Landlord of the exercise
of said option no later than nine (9) months prior to the expiration of its then
term. The option must cover the Total Premises and Tenant must not be in default
either at the time of giving notice or on the date of commencement of the option
period.

 



2

 

 

In the event Tenant exercises its option it agrees to accept the Total Premises
in its then "as is" condition without any further concessions or fit-up required
of Landlord.

 

The rent to be paid by Tenant to Landlord during the option period shall be the
fair market value of rental then being charged within the Princeton Commerce
Center office park.

 

8. Balance of Lease Terms. All other terms and conditions of the Lease dated
February 7, 2012 for Suite C-10, except where above modified, shall remain in
full force and effect.

 

LEASE AMENDMENT WITH REGARD TO EXPANSION INTO SUITE G-35

 

9. New Leased Premises. Effective with the execution of this Lease Expansion,
Tenant shall rent from Landlord and Landlord shall lease to Tenant, an
additional 1,825 rentable square feet of space at the Property in Building G,
Suite G-35 ("Additional Space").

 

10. Lease Term for Additional Space. Subject to terms and conditions hereof, the
Lease for the Additional Space is anticipated to commence on or about December
1, 2014. The term of the Lease shall be for thirty-eight (38) full months and
shall terminate the last day of the 38th full month from the date that Tenant is
given possession of the Additional space. 

 

3

 

 

11. Base Rent. Effective as of the delivery date of the Additional Space, the
Lease is hereby amended to provide that the Base Rent payable by Tenant for the
Additional Space shall be:

 

Rental Periods

 

Months 1 and 2: Commencing with first full month, rent free, both as to base and
additional rent.

 

       Per Annum   Per Month  Months   3 - 14:  $22.56/SF  $41,172.00  
$3,431.00  Months 15 - 26:  $23.12/SF  $42,194.00   $3,516.16  Months 27 - 38: 
$23.68/SF  $43,216.00   $3,601.33 

 

If the delivery of the Additional Space is not achieved on the first day of a
month, then Tenant shall be liable for the payment of rent to Landlord, on a pro
rata basis for that month, until the first day of the first month thereafter, at
which time Tenant shall thereafter be liable, on an ongoing monthly basis, for
the full monthly rental for the Additional Space.

 

12. Additional Rent. Tenant shall, in addition to the Base Rent as called for in
¶11 hereof, pay to Landlord all sums which are designated as Additional Rent as
required pursuant to the Lease.

 

13. Rent for Total Premises. Provided that Tenant is in compliance with the
terms of the Lease, the Lease shall be deemed to be modified as follows:
Commencing with the Additional Space being delivered to Tenant, the Base Rent
paid by Tenant shall be the sum of the Base Rent for the Leased Premises as well
as the Base Rent for the Additional Space (the Leased Premises and the
Additional Space combined shall be designated as the "Total Premises"), and
which, when combined, shall be the Base Rent for the Total Premises. Tenant
shall further be obligated under the lease to pay Tenant's proportionate share
of Additional Rent for the Total Premises as provided in ¶2.02 and Article 3 of
the Lease.

 

14. Condition of Additional Space and Landlord's Fit-Up Obligations. Tenant has
examined the Additional Space and is satisfied that it meets its needs and
therefore agrees to accept the same in "as is" condition with the exception of
the following which the Landlord will either install or perform in or to Suite
G-35 at Landlord's expense:

 

(i) install new carpeting as selected by Tenant from samples provided by
Landlord as building standard carpet;

 



4

 

 

(ii) paint throughout in a neutral color to be designated by Tenant;

 

(iii) install new VCT tile in the vestibule;

 

(iv) install new ceiling tiles throughout;\

 

(v) remove metal bars existing in the individual offices;

 

(vi) install new flat acrylic lenses on the light fixtures;

 

(vii) install new window shades throughout;

 

(viii) disconnect washer and dryer hook ups, install sheetrock and paint;

 

(ix) all systems, including HVAC and lighting, shall be in working order;

 

(x) HVAC diffusers will be cleaned; and

 

(xi) professionally cleaned prior to delivery.

 

15. Additional Space - Tenant's Proportionate Share. Commencing with the
delivery of the Additional Space to Tenant, the parties acknowledge that
Tenant's Proportionate Share of Additional Rent for the Leased Premises and the
Additional Space (the "Total Premises") shall be eleven and two tenths (11.2%)
percent.

 

The Base Year for the Operating Expenses for the Total Premises shall be
calendar year 2014.

 

16. Security Deposit and First Months Rent. Upon execution of this Lease
Expansion, Tenant shall deliver to Landlord checks in the amount of:

 

   (i) $6,862.00 which represents a security deposit for the Additional Space so
that the security deposit for the Total Premises will be $36,862.

 

   (ii) $3,431.00 representing the base rental payment for the first full month
for the Additional Space, for which the Tenant is liable, which payment will be
for the first day of the third full month of the term.

 

5

 

 

17. Right to First Offer. Tenant shall have the right to receive the first offer
to lease Suite G-40 in accordance with ¶r of Amended Exhibit "A".

 

18. Miscellaneous.

 

A. Tenant shall be entitled, on an unallocated and undesignated basis, to the
use of seven (7) parking spaces in conjunction with the use of the Additional
Space.

 

B. Tenant shall have the right under the same terms and conditions with regard
to sub-leasing the Additional Space as such right is given to Tenant in the
Lease.

 

C. The covenants, conditions and agreements contained in the Lease shall bind
and inure to the benefit of Landlord and Tenant and their respective successors
and assigns, except as otherwise provided therein.

 

D. Tenant expressly understood and agreed that all terms and conditions of the
Lease, except where specified differently in this Lease Expansion, are
applicable to the Additional Space and will remain unchanged and in full force
and effect with regard thereto. Tenant acknowledges that such terms and
conditions are acceptable and it will adhere to the same except where a specific
modification thereto is made in this First Extension and Expansion to Lease
regarding Suite G-35.

 

E. Tenant acknowledges that the electric and gas service to the Total Premises
are separately metered and, as Tenant provides its own janitorial services, it
is liable for the charges resulting from such usage and services.

 

F. The parties hereby acknowledge each to the other that no broker has been
involved in this transaction other than Paul Goldman of Mercer Oak Realty LLC
and Cushman & Wakefield of NJ and any compensation due to those brokers shall be
paid by Landlord pursuant to separate agreement.

 

G. Exhibit “A” of the Lease is hereby modified, where applicable, by the Amended
Exhibit “A” attached hereto and made a part hereof and in the event there is a
conflict between this First Extension and Expansion to Lease and the terms of
the Lease and/or the Exhibit “A” attached thereto, the terms of this First
Extension and Expansion to Lease shall be controlling.

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have respectfully signed and sealed this
First Extension and Expansion to Lease as of the day and year first above
written.

 

  CPP II LLC, as Landlord       By /s/ Deborah Tsabari     Deborah Tsabari,
Manager         SOLIGENIX, INC., as Tenant as Tenant         By /s/ Christopher
J. Schaber     Christopher J. Schaber     President and CEO

 

7

 

 

AMENDED EXHIBIT "A" TO
LEASE DATED FEBRUARY 7, 2012
29 Emmons Drive
LEASE TERMS

 

The Property is identified as 29 Emmons Drive, West Windsor Township, Mercer
County, New Jersey, and further identified on the official tax map of West
Windsor Township as Lot 5, Block 7.03:

 

a. Total Premises: Suite C-10 containing approximately 5,250 rentable square
feet and G-35 containing approximately 1,825 rentable square feet.

 

b. Term (Article I): The term shall be amended so that the Commencement Date for
the Additional Space shall be the date upon which the Additional Space is
delivered to Tenant. The termination date for the Leased Premises shall be May
31, 2018, while the termination date for the Additional Space shall be the last
day of the full thirty-eighth (38th) month following the Commencement Date.

 

c. Commencement Date for the Extension Period of the Leased Premises shall be
April 1, 2015.

 

Commencement Date: Commencement Date for the term of the Expansion Period shall
be the date of delivery of the Additional Space to Tenant.

 

Commencement Date: Commencement Date for the option period, if exercised by
Tenant, shall be June 1, 2018.

 

d. Rent Commencement Date: Rent Commencement Date for the Additional Space shall
be the date of delivery of the Additional Space to Tenant.

 

e. Base Rent for Leased Premises (existing space Suite C-10):

 

(i)Tenant's Base Rent shall continue at its current rate of $8,312.50 per month
through March 31, 2015;

 

(ii)Commencing with the Extension Period April 1, 2015

 

Months 1 and 2: April and May, 2015, rent free (Base and Additional Rent)

 

         Per Annum    Per Month  Months 3 - 38:  $20.25/SF  $106,312.50  
$8,859.38 

 

f. Base Rent for Additional Space (Suite G-35):

 

Months 1 and 2: Rent free (Base and Additional Rent)

 

       Per Annum   Per Month  Months   3 - 14:  $22.56/SF  $41,172.00  
$3,431.00  Months 15 - 26:  $23.12/SF  $42,194.00   $3,516.16  Months 27 - 38: 
$23.68/SF  $43,216.00   $3,601.33 

 

8

 

 

g.Rent During Option Period: In the event Tenant exercises its option to extend
the Lease for the Total Premises, which option shall commence on June 1, 2018,
Tenant shall pay as Base Rent on the 7,075 square feet comprising the Total
Premises, the then fair market rental value being charged within the Princeton
Commerce Center office park.

 

Months 39 - 75: For Total Premises to be determined as hereinabove.

 

h. Estimated Monthly Tenant Utility Cost (Section 3.05): N/A as utilities are
directly metered to Tenant. Tenant shall pay all utility costs directly to the
entity supplying the service.

 

i.Cost of Living Index: N/A

 

j.Tenant's Proportionate Share for Total Premises: 11.2%

 

k.Security Deposit: Upon execution of this Lease Expansion, Tenant shall place
with Landlord an additional cash deposit of $6,862.00 with regard to Suite G-35
so that Tenant's security posted for the Total Premises shall be $36,862.00 (the
"Security Deposit").

 

l. The Base Year for the Total Premises (both C-10 and G-35): 2014

 

m. Landlord Contribution for Suite G-35:

 

(i) install new carpeting as selected by Tenant from samples provided by
Landlord as building standard carpet;

 

(ii) paint throughout in a neutral color to be designated by Tenant;

 

(iii) install new VCT tile in the vestibule;

 

(iv) install new ceiling tiles throughout;

 

(v) remove metal bars existing in the individual offices;

 

(vi) install new flat acrylic lenses on the light fixtures;

 

(vii) install new window shades throughout;

 

(viii) disconnect washer and dryer hook ups, install sheetrock and paint;

 

(ix) all systems, including HVAC and lighting, shall be in working order;

 

(x) HVAC diffusers will be cleaned; and

 

(xi) Professionally cleaned prior to delivery.

 

n. Permitted Use (Section 6.01): General and Administrative Office

 



9

 

 

o. Landlord's Notice Address:





CPP II LLC

c/o Oestreicher Properties Inc.

160 Water Street

New York, New York 10038

 

p.Tenant's Notice Address:



Soligenix, Inc.

29 Emmons Drive,

Suite C-10

Princeton, NJ 08540

 

q.Parking Spaces (Section 20.18): Not to exceed seven (7) unassigned and
unallocated parking spaces in conjunction with the use of Suite G-35 for cars.

 

r Tenant shall have the right to receive the first offer to rent Suite

 

G-40, consisting of 1,125 rentable square feet, which is continguous to the
Additional Space, if, as and when that suite becomes available, subject to the
following terms and conditions:

 

(i) Upon Tenant being notified in writing that Suite G-40 is available for rent
by Tenant, Tenant shall notify Landlord in writing within ten (10) days of
receipt of such notice, of its desire to undertake a rental of said suite;

 

(ii) If Tenant fails to provide written notice as set forth above in (i), within
ten (10) days of receipt of Landlord's notice of the availability of Suite G-40,
such non-response shall be deemed a refusal to proceed with a lease thereof and
Tenant shall lose all further right to rent said suite.

 

s. Broker (Section 20.01): Paul Goldman representing Mercer Oak Realty, LLC and
Cushman & Wakefield of NJ.



 



Ini.   Ini.   CP      



 

10

 

 